Citation Nr: 1754275	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right shoulder condition.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1960 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder condition, which affects his dominant upper extremity, is manifested by pain, weakness, and a loss of range of motion to midway between the side and shoulder level.

2.  The record does not reflect the Veteran's residuals of a right ankle fracture have been manifested by marked interference of ankle motion, even when taking into account his complaints of pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for a right shoulder condition, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

I. Right Shoulder Condition

The Veteran's service-connected right shoulder condition has been rated as 20 percent disabling under Diagnostic Code 5201 since December 15, 2009, the date which the Veteran filed for an increased evaluation.  

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

At the outset, the Board notes that the Veteran is right-handed, and thus, his right shoulder condition affects the major joint.

The Veteran's right shoulder range of motion was measured at a December 2009 VA examination and the results, for active and passive motion, showed flexion of 180 degrees, abduction of 145 degrees, external rotation of 90 degrees, and internal rotation of 90 degrees.  There was evidence of deformity and tenderness in the right clavicle, and objective evidence of pain with active and repetitive motion.  The examiner found degenerative joint disease to be the likely cause of his disease.  As a result of this examination, the Veteran's service-connected right shoulder condition was continued as 10 percent disabling.  

A VA outpatient record from June 2010 reflects that the Veteran reported constant aching pain in the right shoulder that had progressively worsened in the previous year.  

VA outpatient records from December 29, 2010, reflect active and passive range of movement of abduction of the right shoulder was a maximum of 75 degrees.

VA outpatient records from July 9, 2013, reflect that abduction of the right shoulder was from 0 to 65 degrees.  

The rating for this disability was recently raised to 20 percent based on the findings in the August 23, 2017, VA examination.

At the VA examination in August 23, 2017, the Veteran was diagnosed with a healed fractured right clavicle with degenerative joint disease.  Range of motion testing showed flexion to 70 degrees, abduction to 70 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  Pain was noted, but there was no objective evidence of functional loss.  

The Veteran's wife submitted a statement in September 2017 stating that the Veteran is unable to hang a picture on the wall, hang a curtain rod, carry groceries into the house, change the oil in his car, or change a tire.  The Veteran's wife further stated that pain in the Veteran's shoulder precludes him from getting a good night's rest.

After review of the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's right shoulder condition is manifested by a limitation of major arm motion that approximates midway between shoulder level and the side.  As noted in the August 2017 VA examination, right shoulder flexion limitation is to 70 degrees and right shoulder abduction limitation is to 70 degrees, and other finding for the time frame on appeal vary between 65 and 75 degrees.  Thus, during the period on appeal, the right shoulder motion is limited to a point between shoulder level and midway between the side and shoulder level.  After consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates a disability picture that approximates a right shoulder condition manifested by right arm motion limited to midway between the side and shoulder level.  Therefore, an increased disability rating of 30 percent under Diagnostic Code 5201 is warranted throughout the entire time frame on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.




II. Right Ankle Fracture Residuals

The Veteran's residuals of a right ankle fracture are currently evaluated as 10 percent disabling under Diagnostic Code 5271-5010.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the ankle) affected by limitation of motion.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010; see also Burton, 25 Vet. App. at 5; Mitchell, 25 Vet. App. at 39.

A 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  The rating schedule does not define what constitutes "moderate" and "marked" limitation of motion.  Rather, the Board is to evaluate the evidence in such a manner that its decision is "equitable and just."  38 C.F.R. § 4.6 (2017).  In making this determination, it is noted that normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

The Veteran underwent a VA examination in December 2009 which showed objective evidence of pain, but no ankylosis.  X-ray imaging showed no evidence of fracture, and bones and joints were in normal alignment and the examiner noted that there were no soft issue abnormalities.  The Veteran was noted to exhibit tenderness, abnormal motion, and instability of the ankle, causing the Veteran to walk with a limp.  He demonstrated dorsiflexion to 15 degrees and right plantar flexion to 30 degrees.

A June 2010 VA treatment record notes worsening arthritic changes in the right ankle.  The examiner noted mild valus malalignment of the right heel and arthritic changes in the metatarsophalangeal joint.  Movement in the tibiotalar joint was restricted, as plantar flexion was about 10 to 15 degrees and dorsiflexion was about 30 degrees with severe restriction of the inversion and eversion at the subtalar joint.  

The Veteran submitted a statement in October 2010 stating that he has extreme difficulty climbing stairs.  He also noted that his ankle "does not bend correctly" and that he experiences sharp pains which last for hours or days.

The Veteran underwent another VA examination in August 2017 during which the Veteran demonstrated dorsiflexion to 10 degrees and plantar flexion to 20 degrees, both with pain.  The Veteran performed repetitive use testing with no change in range of motion.

After review of the lay and medical evidence of record, the Board finds that the Veteran's right ankle has had no more than moderate limitation of motion, and as such, he does not meet the criteria of marked limitation of motion even when taking into account his complaints of pain.  The August 2017 VA examination indicates that the Veteran has approximately one-half of normal motion for the right ankle.  The Board finds this to be consistent with moderate limitation of motion.  Moreover, there was no additional limitation after repetitive use testing.  Consequently, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5271.

For these reasons, the Board finds the Veteran's service-connected left ankle disorder does not warrant a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes.








ORDER

An evaluation of 30 percent, but not higher, for a right shoulder condition is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for residuals of a right ankle fracture is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


